EXHIBIT 10.1

Execution Version

SHARE REPURCHASE AGREEMENT

THIS SHARE REPURCHASE AGREEMENT (this “Agreement”) is made and entered into as
of April 26, 2017, by and among Extended Stay America, Inc., a Delaware
corporation (the “Corporation”), ESH Hospitality, Inc., a Delaware corporation
(“ESH REIT” and, together with the Corporation, the “Companies”), and each of
the entities identified on Schedule 1 hereto that sells Secondary Shares (as
defined below) in the Secondary Offering (as defined below) (each such entity, a
“Seller,” and collectively, the “Sellers”).

WHEREAS, the Sellers own shares of paired common stock, each comprised of one
share of common stock, par value $0.01 per share, of the Corporation (the
“Corporation Common Stock”) and one share of Class B common stock, par value
$0.01 per share, of ESH REIT (the “Class B Common Stock”), which are attached
and trade together. These paired shares are collectively referred to as the
“Shares” in this Agreement;

WHEREAS, the Companies and the Sellers propose to enter into a transaction (the
“Repurchase Transaction”) whereby the Sellers shall sell to the Companies and
the Companies shall purchase from the Sellers a number of Shares (the
“Repurchase Shares”) at the Per Share Purchase Price (as defined below) as shall
be equal to the lesser of (i) 2.5% of the total number of Shares to be sold in
the Secondary Offering and (ii) 1,000,000 Shares (rounded down to the nearest
whole Share), as set forth in this Agreement;

WHEREAS, the Corporation will purchase shares of Corporation Common Stock (its
portion of the Repurchase Shares) and pay its portion (the “Corporation
Proportion”) of the Per Share Purchase Price, with such portion being determined
by reference to the proportionate amount of the aggregate valuation of the
Shares that was attributable to the Corporation Common Stock in connection with
the most recent third party valuation of the fair market value of the Shares
performed before or in connection with the Secondary Offering;

WHEREAS, ESH REIT will purchase shares of Class B Common Stock (its portion of
the Repurchase Shares) and pay its portion (the “ESH REIT Proportion”) of the
Per Share Purchase Price, with such portion being determined by reference to the
proportionate amount of the aggregate valuation of the Shares that was
attributable to the Class B Common Stock in connection with the most recent
third party valuation of the fair market value of the Shares performed before or
in connection with the Secondary Offering;

WHEREAS, the Sellers propose to sell through an underwritten public offering
(the “Secondary Offering”) registered with the Securities and Exchange
Commission (the “SEC”) certain other Shares owned by the Sellers (the “Secondary
Shares”);

NOW, THEREFORE, in consideration of the foregoing, of the mutual promises herein
set forth, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, it is hereby agreed as follows:



--------------------------------------------------------------------------------

ARTICLE I

REPURCHASE

Section 1.1    Repurchase of Shares . The Companies shall purchase from the
Sellers the Repurchase Shares, under the terms and subject to the conditions
hereof and in reliance upon the representations, warranties and agreements
contained herein, at the Closing (as defined below), and each Seller, severally
and not jointly, shall sell to the Companies a number of Shares equal to such
Seller’s pro rata portion of the total number of Repurchase Shares, at the per
share price at which the Secondary Shares are sold to the underwriter(s) in the
Secondary Offering (the “Per Share Purchase Price”); provided that, the number
of Shares to be sold by each Seller shall be equitably adjusted to avoid
fractional shares.

Section 1.2    Closing.

(a)    The closing (the “Closing”) of the Repurchase Transaction shall be held
at the offices of Fried, Frank, Harris, Shriver & Jacobson LLP, One New York
Plaza, New York, New York, immediately subsequent to the satisfaction or waiver
of the conditions set forth in Article IV herein (with the date upon which such
satisfaction or waiver occurs being referred to here as the “Closing Date”) or
at such other time, date or place as the Sellers and the Companies may agree in
writing.

(b)    At the Closing, each Seller shall deliver the number of Repurchase Shares
sold by such Seller to the Companies or as instructed by the Companies duly
executed stock powers relating to the Repurchase Shares sold by such Seller, as
applicable, and the Corporation and ESH REIT agree to deliver to such Seller a
dollar amount equal to the Corporation Proportion and ESH REIT Proportion,
respectively, of the product of the Per Share Purchase Price and the number of
Repurchase Shares sold by such Seller by wire transfer of immediately available
funds.

ARTICLE II

REPRESENTATIONS AND WARRANTIES OF THE SELLERS

Each of the Sellers severally and not jointly represents and warrants to the
Companies as follows:

Section 2.1    Title to Repurchase Shares. Such Seller has good and valid title
to the Repurchase Shares to be sold at the Closing Date by such Seller
hereunder, free and clear of all liens, encumbrances, equities or adverse
claims; such Seller will have, immediately prior to the Closing Date, good and
valid title to the Repurchase Shares to be sold at the Closing Date by such
Seller, free and clear of all liens, encumbrances, equities or adverse claims;
and, upon delivery of such Repurchase Shares and payment therefor pursuant
hereto, good and valid title to such Repurchase Shares, free and clear of all
liens, encumbrances, equities or adverse claims, will pass to the Companies.

Section 2.2    Required Consents; Authority. All consents, approvals,
authorizations and orders necessary for the execution and delivery by such
Seller of this

 

2



--------------------------------------------------------------------------------

Agreement, and for the sale and delivery of the Repurchase Shares to be sold by
such Seller hereunder, have been obtained; and such Seller has full right, power
and authority to enter into this Agreement and to sell, assign, transfer and
deliver the Repurchase Shares to be sold by such Seller hereunder; this
Agreement have each been duly authorized, executed and delivered by or on behalf
of such Seller.

Section 2.3    Receipt of Information. Such Seller has received all the
information it considers necessary or appropriate for deciding whether to
consummate the Repurchase Transaction. Such Seller has had an opportunity to ask
questions and receive answers from the Companies. Such Seller has had the
opportunity to discuss with its tax advisors the consequences of the Repurchase
Transaction. Such Seller has not received, nor is it relying on, any
representations or warranties from the Companies other than as provided herein,
and each Company hereby disclaims any other express or implied representations
or warranties with respect to itself.

ARTICLE III

REPRESENTATIONS AND WARRANTIES OF THE COMPANIES

Each of the Companies severally and not jointly represents and warrants to the
Sellers as follows:

Section 3.1    Authority Relative to this Agreement. Each of the Companies has
the power and authority to execute and deliver this Agreement and to perform its
obligations hereunder; and all action required to be taken for the due and
proper authorization, execution and delivery by it of this Agreement and the
consummation by it of the transactions contemplated hereby has been duly and
validly taken.

Section 3.2    Approvals. No consent, approval, authorization, order, license,
registration or qualification of or with any court or arbitrator or governmental
or regulatory authority is required for the execution, delivery and performance
by the Companies of this Agreement and the consummation of the transactions
contemplated by this Agreement.

ARTICLE IV

CONDITIONS TO CLOSING

Section 4.1    Completion of Secondary Offering. The obligations of the
Companies to purchase the Repurchase Shares at the Closing are subject to the
fulfillment on or prior to the Closing of the condition that the Secondary
Offering shall have been consummated in accordance with the terms and conditions
of any underwriting or purchase agreement entered into in connection therewith.

 

3



--------------------------------------------------------------------------------

ARTICLE V

MISCELLANEOUS

Section 5.1    Termination. This Agreement may be terminated at any time by the
mutual written consent of each of the parties hereto. Furthermore, unless such
date is extended by the mutual written consent of each of the parties hereto,
this Agreement shall automatically terminate and be of no further force and
effect in the event that (a) the commencement of the Secondary Offering has not
been publicly announced within four (4) business days after the date hereof or
(b) the conditions in Section 4.1 of this Agreement have not been satisfied
within ten (10) business days after the date hereof.

Section 5.2    Savings Clause. No provision of this Agreement shall be construed
to require any party or its affiliates to take any action that would violate any
applicable law (whether statutory or common), rule or regulation.

Section 5.3    Amendment and Waiver. This Agreement may not be amended except by
an instrument in writing signed on behalf of each of the parties hereto. Any
party may waive in whole or in part any benefit or right provided to it under
this Agreement, such waiver being effective only if contained in a writing
executed by such party (and by the Companies, in the case of any waiver by any
Seller). The failure of any party to enforce any of the provisions of this
Agreement shall in no way be construed as a waiver of such provisions and shall
not affect the right of such party thereafter to enforce each and every
provision of this Agreement in accordance with its terms.

Section 5.4    Severability. If any provision of this Agreement shall be
declared by any court of competent jurisdiction to be illegal, void or
unenforceable, all other provisions of this Agreement shall not be affected and
shall remain in full force and effect.

Section 5.5    Entire Agreement. Except as otherwise expressly set forth herein,
this Agreement, together with the several agreements and other documents and
instruments referred to herein or therein or annexed hereto and executed
contemporaneously herewith, embody the complete agreement and understanding
among the parties hereto with respect to the subject matter hereof and supersede
and preempt any prior understandings, agreements or representations by or among
the parties, written or oral, that may have related to the subject matter hereof
in any way.

Section 5.6    Successors and Assigns. Neither this Agreement nor any of the
rights or obligations of any party under this Agreement shall be assigned, in
whole or in part by any party without the prior written consent of the other
parties.

Section 5.7    No Third Party Beneficiaries. No Person other than the parties
hereto shall have any rights or benefits under this Agreement, and nothing in
this Agreement is intended to, or will, confer on any Person other than the
parties hereto any rights, benefits or remedies.

 

4



--------------------------------------------------------------------------------

Section 5.8    Counterparts. This Agreement may be executed in separate
counterparts each of which shall be an original and all of which taken together
shall constitute one and the same agreement.

Section 5.9    Notices. All notices and other communications hereunder shall be
in writing and shall be deemed to have been duly given if mailed or transmitted
and confirmed by any standard form of telecommunication. Notices to the
Companies shall be given to them at Extended Stay America, Inc., 11525 N.
Community House Road, Suite 100, Charlotte, North Carolina 28277, fax: (980)
335-3089; Attention: General Counsel and Corporate Secretary with a copy to
Fried, Frank, Harris, Shriver & Jacobson LLP, One New York Plaza, New York, New
York 10004, Attention: Stuart Gelfond, Esq. Notices to the Sellers shall be
given to Centerbridge Partners, L.P. at 375 Park Ave., New York, NY 10152,
Attention: Office of the General Counsel, with copies to:
legalnotices@centerbridge.com; to Paulson & Co. Inc. at 1251 Avenue of the
Americas, 50th Floor, New York, New York 10020, Attention: General Counsel,
(fax: (212) 977-9505); and to The Blackstone Group, L.P. at 345 Park Avenue, New
York, New York 10154, Attention: General Counsel, (fax: (646) 253-8983).

Section 5.10    Governing Law; Consent to Jurisdiction. This Agreement and any
claim, controversy or dispute arising under or related to this Agreement shall
be governed by and construed in accordance with the laws of the State of New
York applicable to agreements made and to be performed in such state.

Section 5.11    Interpretation. The headings contained in this Agreement are for
reference purposes only and shall not affect in any way the meaning or
interpretation of this Agreement. The words “hereof,” “herein” and “hereunder”
and words of similar import when used in this Agreement shall refer to this
Agreement as a whole and not to any particular provision of this Agreement, and
Article and Section references are to this Agreement unless otherwise specified.
The meanings given to terms defined herein shall be equally applicable to both
the singular and plural forms of such terms. Whenever the words “include,”
“includes” or “including” are used in this Agreement, they shall be deemed to be
followed by the words “without limitation.” “Business Day” means any day that is
not a Saturday, Sunday or other day on which banks are required or authorized by
law to be closed in New York, New York. “Exchange Act” means the Securities
Exchange Act of 1934, as amended, and the rules and regulations promulgated by
the Commission from time to time thereunder (or under any successor statute).
“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations promulgated by the Commission from time to time thereunder (or under
any successor statute).

[Signature Pages Follow]

 

5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered as of the date first above written.

 

EXTENDED STAY AMERICA, INC. By:  

/s/ John R. Dent

  Name:   John R. Dent   Title:   General Counsel ESH HOSPITALITY, INC. By:  

/s/ John R. Dent

  Name:   John R. Dent   Title:   General Counsel

 

[Signature Page to Share Repurchase Agreement]



--------------------------------------------------------------------------------

CENTERBRIDGE CREDIT PARTNERS, L.P. BY: CENTERBRIDGE CREDIT PARTNERS GENERAL
PARTNER, L.P., its general partner BY: CENTERBRIDGE CREDIT CAYMAN GP LTD., its
general partner By:  

/s/ William D. Rahm

  Name:   William D. Rahm   Title:   Authorized Signatory CENTERBRIDGE CREDIT
PARTNERS TE INTERMEDIATE I, L.P. BY: CENTERBRIDGE CREDIT PARTNERS GENERAL
PARTNER, L.P., its general partner BY: CENTERBRIDGE CREDIT CAYMAN GP LTD., its
general partner By:  

/s/ William D. Rahm

  Name:   William D. Rahm   Title:   Authorized Signatory CENTERBRIDGE CREDIT
PARTNERS OFFSHORE INTERMEDIATE III, L.P. BY: CENTERBRIDGE CREDIT PARTNERS
OFFSHORE GENERAL PARTNER, L.P., its general partner BY: CENTERBRIDGE CREDIT
CAYMAN GP LTD., its general partner By:  

/s/ William D. Rahm

  Name:   William D. Rahm   Title:   Authorized Signatory

 

[Signature Page to Share Repurchase Agreement]



--------------------------------------------------------------------------------

CENTERBRIDGE CAPITAL PARTNERS AIV VI-A, L.P. BY: CENTERBRIDGE ASSOCIATES, L.P.,
its general partner BY: CENTERBRIDGE CAYMAN GP LTD., its general partner By:  

/s/ William D. Rahm

  Name:   William D. Rahm   Title:   Authorized Signatory CENTERBRIDGE CAPITAL
PARTNERS AIV VI-B, L.P. BY: CENTERBRIDGE ASSOCIATES, L.P., its general partner
BY: CENTERBRIDGE CAYMAN GP LTD., its general partner By:  

/s/ William D. Rahm

  Name:   William D. Rahm   Title:   Authorized Signatory CENTERBRIDGE CAPITAL
PARTNERS STRATEGIC AIV I, L.P. BY: CENTERBRIDGE ASSOCIATES, L.P., its general
partner BY: CENTERBRIDGE CAYMAN GP LTD., its general partner By:  

/s/ William D. Rahm

  Name:   William D. Rahm   Title:   Authorized Signatory

 

[Signature Page to Share Repurchase Agreement]



--------------------------------------------------------------------------------

CENTERBRIDGE CAPITAL PARTNERS SBS, L.P. BY: CCP SBS GP, LLC, its general partner
By:  

/s/ William D. Rahm

  Name:   William D. Rahm   Title:   Authorized Signatory

 

[Signature Page to Share Repurchase Agreement]



--------------------------------------------------------------------------------

BLACKSTONE REAL ESTATE PARTNERS VI.A-ESH L.P. BY: BLACKSTONE REAL ESTATE
ASSOCIATES VI-ESH L.P., its general partner BY: BREA VI-ESH L.L.C., its general
partner By:  

/s/ Robert G. Harper

  Name:   Robert G. Harper   Title:   Authorized Signatory BLACKSTONE REAL
ESTATE PARTNERS VI.B-ESH L.P. BY: BLACKSTONE REAL ESTATE ASSOCIATES VI-ESH L.P.,
its general partner BY: BREA VI-ESH L.L.C., its general partner By:  

/s/ Robert G. Harper

  Name:   Robert G. Harper   Title:   Authorized Signatory BLACKSTONE REAL
ESTATE PARTNERS VI.C-ESH L.P. BY: BLACKSTONE REAL ESTATE ASSOCIATES VI-ESH L.P.,
its general partner BY: BREA VI-ESH L.L.C., its general partner By:  

/s/ Robert G. Harper

  Name:   Robert G. Harper   Title:   Authorized Signatory

 

[Signature Page to Share Repurchase Agreement]



--------------------------------------------------------------------------------

BLACKSTONE REAL ESTATE PARTNERS VI.F-ESH L.P. BY: BLACKSTONE REAL ESTATE
ASSOCIATES VI-ESH L.P., its general partner BY:   BREA VI-ESH L.L.C., its
general partner By:  

/s/ Robert G. Harper

  Name:   Robert G. Harper   Title:   Authorized Signatory BLACKSTONE REAL
ESTATE PARTNERS VI.TE.1-ESH L.P. BY: BLACKSTONE REAL ESTATE ASSOCIATES VI-ESH
L.P., its general partner BY:   BREA VI-ESH L.L.C., its general partner By:  

/s/ Robert G. Harper

  Name:   Robert G. Harper   Title:   Authorized Signatory BLACKSTONE REAL
ESTATE PARTNERS VI.TE.2-ESH L.P. BY: BLACKSTONE REAL ESTATE ASSOCIATES VI-ESH
L.P., its general partner BY:   BREA VI-ESH L.L.C., its general partner By:  

/s/ Robert G. Harper

  Name:   Robert G. Harper   Title:   Authorized Signatory

 

[Signature Page to Share Repurchase Agreement]



--------------------------------------------------------------------------------

BLACKSTONE REAL ESTATE HOLDINGS VI L.P. BY: BREP VI SIDE-BY-SIDE GP L.L.C., its
general partner By:  

/s/ Robert G. Harper

  Name:   Robert G. Harper   Title:   Authorized Signatory BLACKSTONE REAL
ESTATE PARTNERS (AIV) VI-ESH L.P. BY: BLACKSTONE REAL ESTATE ASSOCIATES VI-ESH
L.P., its general partner BY:   BREA VI-ESH L.L.C., its general partner By:  

/s/ Robert G. Harper

  Name:   Robert G. Harper   Title:   Authorized Signatory

 

[Signature Page to Share Repurchase Agreement]



--------------------------------------------------------------------------------

PAULSON SPECIAL SITUATIONS PEQ1 LTD. By:   PAULSON & CO. INC., its authorized
signatory By:  

/s/ Stuart Merzer

  Name:   Stuart Merzer   Title:   Authorized Signatory PAULSON ADVANTAGE LTD.
By:   PAULSON & CO. INC., its authorized signatory By:  

/s/ Stuart Merzer

  Name:   Stuart Merzer   Title:   Authorized Signatory ESA RECOVERY
ACQUISITION, LLC By:  

/s/ Stuart Merzer

  Name:   Stuart Merzer   Title:   Authorized Signatory PCO PP LLC By:  

/s/ Stuart Merzer

  Name:   Stuart Merzer   Title:   Authorized Signatory PCO EN LLC By:  

/s/ Stuart Merzer

  Name:   Stuart Merzer   Title:   Authorized Signatory

 

[Signature Page to Share Repurchase Agreement]



--------------------------------------------------------------------------------

PAULSON SPECIAL SITUATIONS FUND, LP By:  

/s/ Stuart Merzer

Name:   Stuart Merzer Title:   Authorized Signatory PAULSON ADVANTAGE, L.P. By:
 

/s/ Stuart Merzer

Name:   Stuart Merzer Title:   Authorized Signatory PAULSON ADVANTAGE II L.P.
By:  

/s/ Stuart Merzer

Name:   Stuart Merzer Title:   Authorized Signatory PAULSON ADVANTAGE PLUS II
L.P. By:  

/s/ Stuart Merzer

Name:   Stuart Merzer Title:   Authorized Signatory PAULSON ADVANTAGE PLUS II
LTD. By: PAULSON MANAGEMENT LP, its attorney-in-fact By:  

/s/ Stuart Merzer

Name:   Stuart Merzer Title:   Authorized Signatory

 

[Signature Page to Share Repurchase Agreement]



--------------------------------------------------------------------------------

PAULSON CREDIT OPPORTUNITIES, L.P. By:  

/s/ Stuart Merzer

Name:   Stuart Merzer Title:   Authorized Signatory PAULSON CREDIT OPPORTUNITIES
IV L.P. By:  

/s/ Stuart Merzer

Name:   Stuart Merzer Title:   Authorized Signatory PAULSON CREDIT OPPORTUNITIES
PEQ1 LTD. By: PAULSON & CO. INC., its authorized signatory By:  

/s/ Stuart Merzer

Name:   Stuart Merzer Title:   Authorized Signatory PAULSON CREDIT OPPORTUNITIES
II PEQ1 LTD. By: PAULSON & CO. INC., its authorized signatory By:  

/s/ Stuart Merzer

Name:   Stuart Merzer Title:   Authorized Signatory

 

[Signature Page to Share Repurchase Agreement]



--------------------------------------------------------------------------------

Schedule 1

Sellers

 

ENTITES RELATED TO CENTERBRIDGE PARTNERS, L.P.

CENTERBRIDGE CREDIT PARTNERS, L.P.

CENTERBRIDGE CREDIT PARTNERS TE INTERMEDIATE I, L.P.

CENTERBRIDGE CREDIT PARTNERS OFFSHORE INTERMEDIATE III, L.P.

CENTERBRIDGE CAPITAL PARTNERS AIV VI-A, L.P.

CENTERBRIDGE CAPITAL PARTNERS AIV VI-B, L.P.

CENTERBRIDGE CAPITAL PARTNERS STRATEGIC AIV I, L.P.

CENTERBRIDGE CAPITAL PARTNERS SBS, L.P.

ENTITIES RELATED TO THE BLACKSTONE GROUP, L.P.

BLACKSTONE REAL ESTATE PARTNERS VI.A-ESH L.P.

BLACKSTONE REAL ESTATE PARTNERS VI.B-ESH L.P.

BLACKSTONE REAL ESTATE PARTNERS VI.C-ESH L.P.

BLACKSTONE REAL ESTATE PARTNERS (AIV) VI-ESH L.P.

BLACKSTONE REAL ESTATE PARTNERS VI.TE.1-ESH L.P.

BLACKSTONE REAL ESTATE PARTNERS VI.TE.2-ESH L.P.

BLACKSTONE REAL ESTATE PARTNERS VI.F-ESH L.P.

BLACKSTONE REAL ESTATE HOLDINGS VI L.P.

ENTITIES RELATED TO PAULSON & CO. INC.

PCO EN LLC

PCO PP LLC

PAULSON ADVANTAGE, L.P.

ESA RECOVERY ACQUISITION, LLC

PAULSON SPECIAL SITUATIONS FUND, LP

PAULSON ADVANTAGE PLUS II L.P.

PAULSON ADVANTAGE PLUS II LTD.

PAULSON SPECIAL SITUATIONS PEQ1 LTD.

PAULSON ADVANTAGE LTD.

PAULSON ADVANTAGE II L.P.

PAULSON CREDIT OPPORTUNITIES, L.P.

PAULSON CREDIT OPPORTUNITIES PEQ1 LTD.

PAULSON CREDIT OPPORTUNITIES IV L.P.

PAULSON CREDIT OPPORTUNITIES II PEQ1 LTD.